UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7105


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CARL LAMONT DEAN, a/k/a Jermaine Dean,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:96-cr-00046-FDW-3)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Lamont Dean, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl Lamont Dean appeals the district court’s order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        Dean asserts that the district court erred

by failing to reduce his sentence based on Amendment 706 to the

Sentencing Guidelines.         See U.S. Sentencing Guidelines Manual

(“USSG”) § 2D1.1(c) (2007 & Supp. 2008), USSG App C, Amend. 706.

“Amendment      706 . . . amended           § 2D1.1      of     the     Sentencing

Guidelines     by   reducing     the    offense       levels    associated         with

[cocaine    base]   quantities    by    two   levels.”         United       States    v.

Hood, 556 F.3d 226, 232 (4th Cir. 2009), petition for cert.

filed,     ___U.S.L.W.   ___   (U.S.     Aug.     7,    2009)    (No.       09-5868).

Because of the statutorily-mandated minimum sentence to which

Dean was subject, his Guidelines’ imprisonment range was 240 to

293 months.     He was sentenced to 240 months’ imprisonment.                         On

account of the statutory minimum, Amendment 706 did not have the

effect of lowering Dean’s Guidelines range.                   See USSG § 1B1.10,

p.s., cmt. n.1(A).       Accordingly, a reduction in Dean’s sentence

is not authorized under § 3582(c)(2).                  We therefore affirm the

district court’s order.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court     and    argument     would      not    aid     the

decisional process.

                                                                             AFFIRMED

                                        2